DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           TIMOTHY BACON,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-3522

                               [March 28, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case No. 03-007679 CF10A.

   Timothy Bacon, South Bay, pro se.

   No response required for appellee.

PER CURIAM.

    We affirm the denial of appellant’s Florida Rule of Criminal Procedure
3.800(a) motion to correct illegal sentence without comment. Any
argument regarding appellant’s motion for return of property should be
raised in case number 4D17-2590.

   Affirmed.

DAMOORGIAN, TAYLOR and FORST, JJ., concur.


                           *          *           *

   Not final until disposition of timely filed motion for rehearing.